

	

		II

		109th CONGRESS

		2d Session

		S. 2420

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2006

			Ms. Landrieu (for

			 herself and Mr. Vitter) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Outer Continental Shelf Lands Act to provide

		  for payments for producing coastal States.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Gulf Coast Protection Act of

			 2006.

		2.Payments to

			 coastal producing StatesThe

			 Outer Continental Shelf Lands Act (43 U.S.C. 1301 et seq.) is amended by adding

			 at the end the following:

			

				32.Payments to

				coastal producing States

					(a)DefinitionsIn

				this section:

						(1)Coastal

				political subdivisionThe term coastal political

				subdivision means a political subdivision of a coastal State, any part

				of which is located—

							(A)within the

				coastal zone (as defined in section 304 of the Coastal Zone Management Act of

				1972 (16 U.S.C. 1453)) of the coastal State as of the date of enactment of this

				section; and

							(B)not more than 200

				nautical miles from the geographic center of any leased tract.

							(2)Coastal

				StateThe term coastal State has the meaning given

				the term in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C.

				1453).

						(3)Coastal

				producing State

							(A)In

				generalThe term coastal producing State means a

				coastal State that has a coastal seaward boundary within 200 nautical miles of

				the geographic center of a leased tract within any area of the outer

				Continental Shelf.

							(B)ExclusionThe

				term coastal producing State does not include any State a majority

				of the coastline of which is subject to leasing moratoria as of January 1,

				2006.

							(4)Leased

				tractThe term leased tract means a tract—

							(A)maintained under

				section 6; or

							(B)leased under

				section 8.

							(5)Qualified outer

				Continental Shelf revenues

							(A)In

				generalThe term qualified outer Continental Shelf

				revenues means the amounts received by the United States from each

				leased tract or portion of a leased tract—

								(i)lying—

									(I)seaward of the

				zone covered by section 8(g); or

									(II)within that

				zone, but to which section 8(g) does not apply; and

									(ii)the geographic

				center of which lies within 200 nautical miles from any part of the coastline

				of any coastal State.

								(B)InclusionsThe

				term qualified outer Continental Shelf revenues includes bonus

				bids, rents, royalties (including payments for royalty taken in-kind and sold),

				net profit share payments, and related late-payment interest from natural gas

				and oil leases issued under this Act.

							(C)ExclusionThe

				term qualified outer Continental Shelf revenues does not include

				any revenues from a leased tract or portion of a leased tract that is located

				in a geographic area subject to a leasing moratorium as of January 1, 2006,

				unless the lease was in production on that date.

							(b)Disbursements

						(1)In

				generalNotwithstanding any other provision of law, not later

				than December 31, 2006, and annually thereafter, the Secretary of the Treasury,

				without further appropriation and subject to subjection (c), shall disburse to

				coastal producing States 50 percent of qualified outer Continental Shelf

				revenues received during the preceding year.

						(2)Proportional

				allocations

							(A)In

				generalExcept as provided in subparagraph (B), the amounts made

				available under paragraph (1) shall be allocated to each coastal producing

				State based on the ratio that—

								(i)the amount of

				qualified outer Continental Shelf revenues generated off the coastline of the

				coastal producing State; bears to

								(ii)the amount of

				qualified outer Continental Shelf revenues generated off the coastline of all

				coastal producing States.

								(B)Exception for

				multiple coastal producing StatesIn a case in which more than 1

				coastal producing State is located within 200 nautical miles of any portion of

				a leased tract, the amount allocated to each coastal producing State for the

				leased tract shall be inversely proportional to the distance between—

								(i)the nearest point

				on the coastline of the coastal producing State; and

								(ii)the geographic

				center of the leased tract.

								(C)FormulaOf

				the share of each coastal producing State under this paragraph, 35 percent

				shall be allocated among and paid directly to appropriate coastal political

				subdivisions by the Secretary of the Treasury based on the following

				formula:

								(i)50 percent shall

				be allocated in amounts that are inversely proportional to the respective

				distances between the points in each coastal political subdivision that are

				closest to the geographic center of each leased tract, as determined by the

				Secretary.

								(ii)25 percent shall

				be allocated based on the ratio that—

									(I)the length, in

				miles, of the coastline of each coastal political subdivision; bears to

									(II)the length, in

				miles, of the coastline of all coastal political subdivisions of the

				State.

									(iii)25 percent

				shall be allocated based on the ratio that—

									(I)the coastal

				population of the coastal political subdivision; bears to

									(II)the coastal

				population of all coastal political subdivisions of the State.

									(c)Use of

				fundsA coastal producing State, and a coastal political

				subdivision, shall use amounts received under this section (including any

				amounts deposited into a trust fund administered by the coastal producing State

				or coastal political subdivision in accordance with this subsection), only for

				1 or more of the following purposes:

						(1)To conserve,

				protect, or restore coastal areas, including wetlands.

						(2)To mitigate

				damage to natural resources and protect fish and wildlife in the coastal

				zone.

						(3)To mitigate the

				impact of outer Continental Shelf activity by providing onshore infrastructure

				or public service.

						(4)Hurricane

				protection, storm damage mitigation, and integrated flood control

				systems.

						(5)Levee

				construction and maintenance.

						(6)Marine and

				coastal subsidence.

						(7)Coastal and

				riverine erosion.

						(8)Coastal and

				wetlands conservation and management.

						(9)Infrastructure

				for navigation, ports, and transportation relating to trade, commerce,

				evacuation, economic development, and public safety.

						(d)Additional use

				of fundsSubject to subsection (c), a coastal producing State may

				use amounts received under this section (including any amounts deposited into a

				trust fund administered by the coastal producing State or coastal political

				subdivision in accordance with this subsection) to make any payment that is

				eligible to be made with funds provided to States under section 35 of the

				Mineral Leasing Act (30 U.S.C.

				191).

					.

		

